Exhibit 99.1 Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Financial Statements September 30, 2014 (Unaudited) The information contained in this report constitutes a translation of the report published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Contents Page Auditor's Review Report 3 Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Condensed Consolidated Interim Statements of Financial Position 4 Condensed ConsolidatedInterim Statements of Income 6 Condensed Consolidated Interim Statements of Comprehensive Income 7 Condensed Consolidated Interim Statements of Changes in Equity 8 Condensed Consolidated Interim Statements of Cash Flows 10 Notes to the Condensed Consolidated Interim Financial Statements 12 2 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone 972 25312000 PO Box 212, Jerusalem 91001 Fax 972 25312044 Israel Internet www.kpmg.co.il Review Report to the Shareholders of “Bezeq” -The Israel Telecommunication Corporation Ltd. Introduction We have reviewed the accompanying financial information of “Bezeq” -The Israel Telecommunication Corporation Ltd. and its subsidiaries (hereinafter – “the Group”) comprising of the condensed consolidated interim statement of financial position as of September 30, 2014 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the nine and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of interim financial information for these interim periods in accordance with IAS 34 “Interim Financial Reporting”, and are also responsible for the preparation of financial information for these interim periods in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on interim financial information for these interim periods based on our review. We did not review the condensed interim financial information of a certain consolidated subsidiary whose assets constitute 0.9% of the total consolidated assets as of September 30 2014, and whose revenues constitute 1.3% and 0.5% of the total consolidated revenues for the nine and three month periods then ended, respectively. The condensed interim financial information of that company was reviewed by other auditors whose review report thereon was furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of that company, is based solely on the said review report of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Group which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 5. Somekh Chaikin Certified Public Accountants (Isr.) November 9, 2014 3 Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Condensed Consolidated Interim Statements of Financial Position September 30, 2014 September 30, 2013 December 31, 2013 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives Trade receivables Other receivables Inventory 83 Assets classified as held for sale 33 83 66 Total current assets Trade and other receivables Property, plant and equipment Intangible assets Deferred expenses and others Investments in equity-accounted investees (mainly loans) Investments 85 90 81 Deferred tax assets 6 93 60 Total non-current assets Total assets 4 Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Condensed Consolidated Interim Statements of Financial Position (Contd.) September 30, 2014 September 30, 2013 December 31, 2013 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities and equity Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Provisions Employee benefits Dividend payable (Note 7.2) - - Total current liabilities Loans and debentures Employee benefits Provisions 69 67 68 Deferred tax liabilities 16 63 55 Other liabilities, including derivatives 78 84 Total non-current liabilities Total liabilities Total equity Total liabilities and equity Shaul Elovitch Stella Handler David (Dudu) Mizrahi Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: November 9, 2014 The attached notes are an integral part of these condensed consolidated interim financial statements. 5 Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Condensed Consolidated Interim Statements of Income Nine months ended September 30 Three months ended September 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 8) Costs of activity Depreciation and amortization Salaries General and operating expenses (Note 9) Other operating income, net (Note 10) (6 ) ) Operating profit Financing expenses (income) Financing expenses Financing income ) Financing expenses, net 96 39 45 Profit after financing expenses, net Share in losses of equity-accounted investees ) Profit before income tax Income tax Profit for the period Earnings per share (NIS) Basic and diluted earnings per share The attached notes are an integral part of these condensed consolidated interim financial statements. 6 Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Condensed Consolidated Interim Statements of Comprehensive Income Nine months ended September 30 Three months ended September 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Profit for the period Items of other comprehensive income not transferred to profit and loss Actuarial gains, net of tax - 22 Items of other comprehensive loss (net of tax) to be transferred to profit and loss subsequent to initial recognition in comprehensive income ) ) ) (9 ) ) Total comprehensive income for the period The attached notes are an integral part of these condensed consolidated interim financial statements. 7 Condensed Consolidated Interim Financial Statements as at September 30, 2014 (Unaudited) Condensed Consolidated Interim Statements of Changes in Equity Share capital Share premium Capital reserve for employeeoptions Capital reserve for transactions between a corporation and a controlling shareholder Other reserves Deficit Total NIS million NIS million NIS million NIS million NIS million NIS million NIS million Nine months ended September 30, 2014 (Unaudited): Balance as at January 1, 2014 ) ) Profit for the period - Other comprehensive loss for the period, net of tax - ) - ) Total comprehensive income for the period - ) Transactions with owners recognized directly in equity Dividends to Company shareholders (see Note 7.2) - ) ) Share-based payments - - (1
